Case 1:19-cv-20649-MGC Document 8 Entered on FLSD Docket 03/11/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-CV-20649-MGC

 MARIA VICTORIA VILLAMIL               )
 SALGADO,                              )
                                       )
              Plaintiff,               )
       vs.                             )
                                       )
                                       )
 MATTHEW GROSACK,                      )
 SABRINA GROSACK,                      )
                                       )
              Defendants.              )
 _____________________________________ )
                          PLAINTIFF’S STATEMENT OF CLAIM1

        Now comes the Plaintiff, by and through the undersigned, and files the above-described

 Statement of Claim as follows:

 Florida Minimum Wage Claim: 8/5/15-12/31/16
 Weeks: 73
 Hours (worked per week:) 120 hours
 State Minimum wage: $8.05/hr.
 Wage paid: $3.96/hr

 1
   Plaintiff’s calculation of damages is based on the Florida Minimum Wage rate (as opposed to
 the Federal Minimum Wage rate). See, Touzout v. Am. Best Car Rental KF Corp., 15-61767-CV,
 2017 WL 2541225, at *1 (S.D. Fla. June 12, 2017)(“pursuant to 29 U.S.C. Section 218, part of
 the FLSA, employers must comply with any state law that establishes a minimum wage higher
 than the minimum wage under the FLSA. 29 U.S.C § 218(a). Furthermore, courts in the Southern
 District of Florida have generally used the Florida minimum wage to calculate damages in cases
 brought under the FLSA. Isaula v. Chicago Restaurant Group, LLC, No. 13–CV–24387–JLK,
 2014 WL 3477917, (S.D. Fla. Jul. 11, 2014); Ortiz v. Santuli Corp., No. 08–20218–Civ, 2010
 WL 2926517 (S.D. Fla. Jul. 23, 2010); Roldan v. Pure Air Solutions, Inc., No. 07–22203–Civ,
 2009 WL 198911 (S.D. Fla. Jan. 27, 2009).”); See also, 29 C.F.R. § 541.4 (“Employers must
 comply, for example, with any Federal, State or municipal laws, regulations or ordinances
 establishing a higher minimum wage or lower maximum workweek than those established under
 the Act.”). See also, 29 C.F.R. § 778.5 (“Where a higher minimum wage than that set in the
 Fair Labor Standards Act is applicable to an employee by virtue of such other legislation, the
 regular rate of the employee, as the term is used in the Fair Labor Standards Act, cannot be lower
 than such applicable minimum, for the words “regular rate at which he is employed” as used in
 section 7 must be construed to mean the regular rate at which he is lawfully employed.”).

                                            Page 1 of 3
Case 1:19-cv-20649-MGC Document 8 Entered on FLSD Docket 03/11/2019 Page 2 of 3



 Wage owed: $4.09/hr
 Amount owed: $4.09/hr X 73 weeks X 120 hours = $ 35,828.40

 Florida Minimum Wage Claim: 1/1/17-8/10/17
 Weeks: 31
 Hours (worked per week:) 120 hours
 State Minimum wage: $8.10/hr.
 Wage paid: $3.96/hr
 Wage owed: $4.14/hr
 Amount owed: $4.14/hr X 31 weeks X 120 hours = $ 15,400.80

 Florida Minimum Wage Claim: 8/11/17-12/31/17
 Weeks: 20
 Hours (worked per week:) 80 hours
 State Minimum wage: $8.10/hr.
 Wage paid: $6.88/hr
 Wage owed: $1.22/hr
 Amount owed: $1.22/hr X 20 weeks X 80 hours = $ 1,952.00

 Florida Minimum Wage Claim: 1/1/18-12/31/18
 Weeks: 52
 Hours (worked per week:) 80 hours
 State Minimum wage: $8.25/hr.
 Wage paid: $6.88/hr
 Wage owed: $1.37/hr
 Amount owed: $1.37/hr X 52 weeks X 80 hours = $ 5,699.20

 Florida Minimum Wage Claim: 1/1/19-1/8/19
 Weeks: 1
 Hours (worked per week:) 80 hours
 State Minimum wage: $8.46/hr.
 Wage paid: $6.88/hr
 Wage owed: $1.58/hr
 Amount owed: $1.58/hr X 1 weeks X 80 hours = $ 126.40

 Florida Minimum Wage Claim: Last Week of Employment
 Weeks: 1
 Hours (worked per week:) 80 hours
 State Minimum wage: $8.46/hr.
 Wage paid: $2.50/hr
 Wage owed: $5.96/hr
 Amount owed: $5.96/hr X 1 weeks X 80 hours = $ 476.80

 Total MW wages unpaid and liquidated damages: $59,483.60 X 2 = $118,967.20, exclusive
 of attorneys’ fees and costs



                                        Page 2 of 3
Case 1:19-cv-20649-MGC Document 8 Entered on FLSD Docket 03/11/2019 Page 3 of 3




 * Plaintiff seeks all fees and costs under the FLSA. The above calculations do not account for
 fees and costs under the FLSA sought by Plaintiff.
 ** Plaintiff reserves the right to seek minimum wage damages under the Florida Constitution.
 Plaintiff reserves the right to the extent Plaintiff’s claim for Florida Minimum Wage overlaps
 Plaintiff’s claim for Federal Minimum Wage payments to seek the higher of the two applicable
 rates.

                                                    Respectfully submitted,

                                                    J. H. ZIDELL, P.A.
                                                    ATTORNEYS FOR PLAINTIFF
                                                    300-71ST STREET, SUITE 605
                                                    MIAMI BEACH, FLORIDA 33141
                                                    305-865-6766
                                                    305-865-7167

                                                    By:_s/Natalie Staroschak, Esq. ___
                                                       Natalie Staroschak, Esquire
                                                       Florida Bar No.: 116745

                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY THAT A TRUE AND CORRECT
      COPY OF THE FOREGOING WAS PROVIDED VIA CM/ECF ON 3/11/19 TO:

                                 ALL CM/ECF RECIPIENTS

                                  JOSHUA SHESKIN, ESQ.
                            200 SOUTH ANDREWS AVE. STE 900
                               FORT LAUDERDALE, FL 33301
                                 JHS@LUBELLROSEN.COM

                       BY:______/s/ Natalie Staroschak______________
                             NATALIE STAROSCHAK, ESQ.




                                           Page 3 of 3
